Green Agro Service solar project non-technical summary

1 Introduction

This document provides an overview of the project of Porogi Solar power plant construction in
Vinnitsa Oblast of Ukraine proposed by private company Green Agro Service the proposed
development plans in a non-technical manner (Section 2). It also presents a summary of potential
environmental and social impacts and other environmental and social issues relevant to the proposed
activities (Section 3). Appropriate measures to mitigate key adverse environmental and social effects
that may arise during project construction and operation are also provided (Table 1).

This NonTechnical Summary (NTS) document will be placed in the locations shown below for public
review and comment. Anyone can provide comments and recommendations on the environmental,
social and other aspects of the project.

Environmental and social documents will be available for review during normal business hours at the
following location:

© Green Agro Service company offices
Address: Vinnitsa, 14A, Voinov Internatsionalistov str, 2"4 floor, Phone: +380 432 508 380

¢ = Porogi Village Council Hall
Address: 29, Lenina Str, Porogi village, Yampol district, Phone: +380 04336 2 5745

© Yampil District Administration
Address: 132, Lenina Str., Yampil town, Vinnitsa Oblast, Phone: +380 4336 2 14 63

Name Contact information

Gennadiy Fedorovksiy, Director Company: Green Agro Service

Postal Address: 39/41 Shota Rustaveli Street, 16
floor, Kiev, 01033

Telephone: +38 044 585 9150

E-mail address: info@rengydevelopment.com.ua

2 Description of the Proposed Development

The project developer Green Agro Service Limited Liability Company was established in 2010 and at
present is registered in the village of Porogi of Vinitsa Oblast. Main business focus of the company is
the development of solar energy projects in central/southern Ukraine, including the Porogi solar
power plant.

The project is located just outside the Porogi village of Yampil district in Vinnitsa Oblast. Figure 1.1
shows the location of the site for the solar plant.

The project will install 18,348 solar photovoltaic (PV) modules totalling installed capacity of 4.5
megawatt, which will provide an annual gross electricity generation of approximately 5.369 million
kilowatt-hours.
Electricity generated at the solar plant will be connected to the 110 kV distribution grid via a
110/35/10kV substation and 100m long of 10 kV aerial transmission line, and will be sold to the grid
at the feed-in tariff under the “Green Tariff Law”.

The solar power plant will be operated on an area of close to 10 hectares that is leased for the
construction of a solar power plant by Green Agro Service LLC.

By using the renewable solar power, the project will have significant environmental benefits over
other types of energy generation, such as those utilising fossils fuels (gas, coal) or nuclear. It will
contribute to the reduction of emissions of greenhouse gases (expected annual emission reductions
are 5,003 tCO2/a), as well as create new jobs and improve security of energy supply in the area.

Figure 1: Location of the project site

General map view Close-in sattelite image

POROGI SOLAR’

1 Porohy

US Dept of State Geographer
© 2012’Cnes/Spot mage
Image © 2012 DigitalGlobe
© 2012 Google

& 2011 48°144352"N 287194972" Eelev 75m yea _392km

Environmental, Health, Safety and Social Review
3.1 Project studies and documents
Solar energy power plants can be considered as having perhaps the least impact on the environment
and the biodiversity of the surroundings, In addition to this Non-Technical Summary, the other

materials include the following documents.

Local Environmental Impact Assessment (OVNS)

A local-style Environmental Impact Assessment (OVNS in Ukrainian) of the project has been
prepared in summer 2012 as part of the project planning documentation, meeting the national
regulatory requirements. In addition, the Developer plans to prepare a separate OVNS report which
would examine the matter in more depth and have a scope over and above of what is normally
sufficient for permitting purposes in Ukraine. This is a fully voluntary process and the Developer
plans to complete this report before the end of the construction process.
3.2 Sensitive locatio

ns

The project is situated in an area of low environmental sensitivity.

There are no protected areas in the immediate vicinity of the project . The site has a slope towards
south and east, and is facing the Dnister river passing 450 m to the south, which constitutes the border

between Ukraine and Mol
are not immediately visib

\dova. Having a maximum of 2m height above the ground the solar modules
le from the residential properties laying approximately 500m from the site.

No noise or flickering is expected during the operaration of the solar plant which may disturb the

residents of the nearby vi

3.3

An evaluation of potential
benefits, the project could

lage.

Project impacts and their mitigation

environmental and social impacts determined that, in addition to its
have negative impacts on the environment and people, if not managed

carefully. Therefore, Green Agro Service willimplement certain actions (called “mitigation measures”)
to prevent, reduce, or mitigate negative impacts of this project. A summary of key impacts and
mitigation measures that have been identified, is provided in Table 1 below.

Table 1. Overview of Key Potential Project Impacts and Their Mitigation
No Issue Potential impact Mitigation measures
1 | General Impacts during Prepare and implement construction
construction construction of the management plan to reduce and mitigate
impacts main (solar modules general construction impacts, including noise,
and inverter stations) air emissions, waste generation and disposal,
and associated erosion.
(transmission line) Include relevant enviornmental and social
project facilities, such rquirements in bidding documents and
as land excavation, contracts.
dust, noise, air Continuously monitor impacts to comply with
emissions from vehicles appropriate national environmental standards
involved, etc. and EBRD requirements.
After construction, revegetate the site with
native grass or shrubs where applicable and
maintain vegetative cover throughout
operations.
2 | Transmission line | Associated 10kV 100m Ensure appropriate design and routing of the
long transmission line transmission line to avoing residential
will be crossing the properties and other sensitive locations;
village road leading to Comply with relevant sanitary and
the local substaion. environmental requirements and norms.
3 | Surveillance and Potential alarms during Correctly installing and regularly maintaining
security systems night time. the equipment
Installing such survailance/security system
which will minimize impact on third parties,
and will be consisent with industry standard
best practice;

